Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 06/28/2022. 
Claims 1-16 and 18-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 06/28/2022, has been entered. Claims 1-16 and 18-20 have been amended. Claim 17 has been cancelled, and Claim 21 has been newly entered. In response to the amendments to Claim 15,  the claim Objections have been overcome.
Claim Interpretation
	The computer program product of claims 8-14 is being interpreted in light of [0065] of Applicant’s specification to be non-transitory.

Claim Rejection – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 8, and 15 contain limitations for calculating “return probability carbon emissions based on a predicted likelihood of return based on a historical return rate of a user and frequency of return data for the alternative item obtained from a merchant”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system/method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal a teaching of such emissions being calculated as claimed.  While paragraph [0033] of the specification discloses the retrieval of return frequency of a particular item from a merchant or from an aggregate carbon footprint database, as well as estimating the return rate of a particular user, these are recited as alternative embodiments (“in another embodiment” without a teaching to calculate return emissions based on a combination of these distinct embodiments. Merely reproducing the claim limitation in separate, distinct embodiments of the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. It is noted that this is not an enablement rejection. Applicant's failure to disclose any teaching of such a calculation raises questions whether applicant truly had possession of this feature at the time of filing.  
Dependent claims 2-7, 9-14, 16, and 18-21 inherit the deficiencies of claims 1, 8, and 15 and are rejected on the same basis.

Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-7 and 21 are directed to a process, claims 8-14 are directed to an article of manufacture, and claims 15-16 and 18-20 are directed to a machine. Therefore, claims 1-16 and 18-21 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 8, and 15 recite at least the following limitations that are believed to recite an abstract idea:
Identifying a selection of a first item for purchase;
Responsive to identifying the selection of the first item for purchase, calculating first total carbon emissions for the first item;
Locating an alternative item to the first item;
Calculating second total carbon emissions for the alternative item, wherein calculating the second total carbon emissions for the alternative item comprises:
	Calculating return probability carbon emissions based on a predicted likelihood of return based on a historical return rate of a user and frequency of return data for the alternative item obtained from a merchant;
Generating a notification of the first total carbon emissions and the second total carbon emissions, wherein the second total carbon emissions are lower than the first total carbon emissions; and
Receiving a selection of the alternative item for purchase. 

The above limitations recite the concept of purchasing assistance. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 8, and 15 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
The method being computer-implemented
One or more computer processors
A plugin application installed to a web browser
A computer program product comprising one or more computer readable storage devices and program instructions collectively stored thereon
A computer system comprising one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processor
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 2, 7, 9, 14, 16, and 21 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 3-6, 10-13, and 18-20,this claim is similar to the independent claims except that they recite the further additional elements of databases, a pop-up window, and blockchain. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
The method being computer-implemented
One or more computer processors
A plugin application installed to a web browser
A computer program product comprising one or more computer readable storage devices and program instructions collectively stored thereon
A computer system comprising one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processor
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-16 and 18-21 are allowable over prior art though rejected on other grounds (e.g. 35 USC §§ 101 and 112(a)) as discussed above. The combination of elements and the claim as a whole are not found in the prior art.
Claims 1-16 and 18-21 would be allowable if rewritten to overcome the rejections under 35 USC §101 and 35 USC § 112(a) as set forth in this Office Action, and to include all of the limitations of the base claim and any intervening claims.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention.
In the present application, claims 1-16 and 18-21 are allowable over prior art. The most related prior art patent of record include Hamilton II et al (US 20100131343 A1), Brandwine et al (US 7813970 B1), and Amram et al (US 20110282808 A1), each of which disclose systems and methods for online shopping involving the calculation of carbon emissions of a purchase. For instance, Hamilton uses a carbon footprint tool to calculate or estimate the carbon footprint of a proposed purchase [0069], and to offer lower-emission alternative items to the customer [0074]. However, while considered sources of emission include the manufacture and transportation of the product [0066. 0027], with Brandwine further disclosing the consideration of returns along with shipping, packaging, and manufacture of the product (Col. 12, lines 57-61), at least return probability carbon emissions, as claimed, are not taught by the prior art.

Related prior art patents of record further include Kentris (US 20200402001 A1) and Keilholz (US 10262432 B1), which each e-commerce returns. While both Kentris ([0006], [0164]) and Keilholz (Col. 2) discuss the impact of product returns on carbon emissions/environmental impact, neither discloses specific calculation of such an emissions, particularly as claimed.

Related foreign patent literature includes Bianco et al (WO 0167344 A1), which calculates the likelihood of product return by a customer by examining the historical return frequency of a particular customer. However, the reference does not calculate the likelihood of return as claimed, nor relate it to a determination of carbon emissions.

The most relevant non-patent literature of record are References U, V, & W – see attached. Reference U analyzes carbon emissions in online retail environments, including consideration regarding how product returns impact emissions. However, the reference calculates actual emissions after return, rather than estimating emissions based on historical data before a user purchase decision. Reference V similarly discusses carbon cost calculation of purchases, including the use of an online carbon calculator. However, while the reference, as illustrated in the Figure on page 3, acknowledges a plurality of sources of carbon emissions, it does not provide specific methods of calculating each emission element, nor are product returns or return likelihood considered. Reference W teaches a browser extension/ plug-in that operates on e-commerce websites to allow shoppers to offset their carbon emissions. However, the reference is silent as to how emissions are calculated.

Each of these references fail to disclose or render obvious the combination of limitations in the independent claims 1, 8, or 15, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art. At least for their dependence upon independent claims 1, 8, and 15, the dependent claims  2-7, 9-14, 16, and 18-21 recite subject matter allowable for sustainably similar reasons to claims 1, 8, and 15, and are allowable over prior art.

Response to Arguments
	Applicant's arguments filed 06/28/2022 have been fully considered.

Claim Rejections – 35 USC § 101
Applicant argues that the claims, as amended, are not directed to “Certain Methods of Organizing Human Activity,” specifically arguing that the claims “clearly are not directed towards ‘managing personal behavior or interactions between people’ …e.g. following rules or instructions” or to commercial interactions, e.g. sales activities/behaviors.

Examiner respectfully disagrees. The claims recite steps that, except for the recitation of computer-related additional elements at a high level of generality, are directed to Certain Methods of Organizing Human Activity in that they recite commercial interactions, e.g. sales activities/behaviors, related to the selection of products by the customer; and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions, in order to perform calculations and present/receive information. Steps such as identifying selection of a product, locating an alternative item, calculating emissions of a product, generating a notification of emissions of each item, and receiving a selection of an item, etc. fall within this grouping of abstract ideas, except for the inclusion that the method is computer-implemented, a computer program product, or a computer system; a plugin application on a browser; and that steps are performed by computer processors. 

Applicant further argues that the claims, as amended, are integrated into a practical application, arguing that the claims apply the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, “by providing an approach to reduce carbon emissions by locating alternative items with fewer total carbons emissions than a first item,” and that the claims further reflect an improvement to the functioning of a computer “by utilizing a plugin application installed on a web browser to identify a selection of a first item for purchase.” 
Examiner respectfully disagrees. Reducing the carbon emissions of a customer’s purchase, at best, represents a business improvement rather than a technological one. Furthermore, the recitation that the selection is identified using such a plug-in does not present any specific improvement to computer technology through the recitation of a plugin application, instead merely including instructions to implement the abstract idea on generic computing equipment (one or more processors, a  web browser with a plugin application) recited at a high level of generality, and as such are not integrated into a practical application (see MPEP 2106.04(d)).

Applicant further argues that the claims add “a specific limitation other than what is well-understood, routine, and conventional in the field, by performing the claimed steps.
Examiner respectfully disagrees. As addressed above, the claims are directed to an abstract idea except for the recitation of general computer-related additional elements, such as a processors and a plugin application on a browser recited at a high level. These elements to not amount to significantly more than the abstract idea itself, instead merely constituting instructions to apply the abstract idea to generalized computing equipment. As such, the claims do not present any specific limitation that amounts to more than well-understood, routine, conventional activity.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684